DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Amendments received on June 10, 2022 have been entered.  Claims 43, 50, 53, and 56-60 have been canceled. Claims 61-67 have been newly added. Claims 1, 18, 20, 37, 41, 45, 46, 48, 51, 52, 54, 55, and 61-67 are pending and are examined in this Office Action.

Objections and Rejections That Are Withdrawn
	
The objections to the specification and title are withdrawn in light of the Applicant’s amendments to the specification and title.

The objections to claims 1 and 20 are withdrawn in light of the Applicant’s amendments to the claims.

All rejections of claims 43, 50, 53, and 56-60 are moot in light of the Applicant’s cancelation of these claims.

The rejection of claims 51, 52, 54, and 55 under 35 USC 112 B for indefiniteness is withdrawn in light of the Applicant’s amendments to the claims.

The portion of the rejection under 35 USC 112A for inadequate written description to support genome editing is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claims 1, 18, 20, 37, 41, 43, 45, 46, 48, and 50-60 under 35 U.S.C. 112(a) for lack of scope of enablement is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claim(s) 1, 20, 37, 43, 45, 48, and 50 under 35 U.S.C. 102(a)(1) over Abad et al is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claims 1, 18, 20, 37, 41, 43, 45, 46, 48, and 50-60 under 35 U.S.C. 103 over Abad et al in view of a GenBank Accession is withdrawn in light of the Applicant’s amendments to the claims.  This rejection is replaced with a new rejection under 35 USC 103, see below, and this new rejection was necessitated by the Applicant’s amendments.


Abstract
The abstract of the disclosure remains objected to because it fails to mention the solute carrier family 35 member SLC35F1/F2/F6 domain which appears to be an important part of the instant invention.  The abstract also fails to mention that the polypeptides of the claimed invention come from cereal plants. Correction is requested.  See MPEP § 608.01(b).  The Applicant did not respond to this objection in the response received on June 10, 2022.

Claim Interpretation
	Claim 1 is interpreted to require an amino acid seuqenc with at least 83% identity to the full length sequence of SEQ ID NO: 2005.
Claim 20 is interpreted to required the full length amino acid sequence of SEQ ID NOs: 2005, 2177, 2178, or 2179 with no substitutions, mismatches, deletions, or insertions; and claims 45, 46, and 55 are interpreted to require the full length amino acid sequence of SEQ ID NO: 2005 with no substitutions, mismatches, deletions, or insertions. 
Claims 18 and 52 are intepreted to encompass fragments of the recited nucleic acid sequences because of the use of the indefinite article “a” in the second line.  Applicant is advised that if they intend for claims 18 and 52 to require one of the full length nucleic acid sequences with no substitutions, mismatches, deletions, or insertions, then they should amend claims to insert - - the nucleic acid sequences of - - between “group consisting of” and “SEQ ID NOs:”.  
Similarly claims 51 and 61 refer to amino acid sequences using the indefinite article “an” in the third line and second line, respectively. Therefore the claims are interpreted to require only a fragment of the recited amino acid sequences.  Applicant is advised that if they intend for claim 61 to require one of the full length amino acid sequences with no substitutions, mismatches, deletions, or insertions, then they should amend the claim to insert - - the amino acid sequences of - - between “group consisting of” and “SEQ ID NOs:”.  For claim 51, Applicant is advised to replace “an” with - - the - - if they intend for claim 51 to require all of the amino acids 19-307 of SEQ ID NO: 2005 with no substitutions, mismatches, deletions, or insertions.  
Claim 63 is interpreted to require 95% identity to the full length amino acid sequence of SEQ ID NO: 2005.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

NEW MATTER – Inadequate Written Description
Claims 1, 18, 20, 37, 41, 45, 46, 48, 51, 52, 54, 55, and 61-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims are included in these rejections unless they have a limitation that overcomes the deficiencies of the parent claim.
Independent claims 1, 51, 61, and 63 have each been amended to require that a growth rate of a growth parameter is determined by measuring a growth parameter “in at least two time points, wherein a first time point of said at least two time points is at least one day after sowing seeds of the plant or transplanting the plant”.  There is no support for this claim limitation in the originally filed specification, claims, abstract, and/or drawings, yet the limitation represents essential matter in determining the scope of the claims since the limitation was added to overcome rejections under 35 USC 102/103.  See e.g., Response, pp. 15-19.  
In a 1997 case, the Federal Circuit held that, for the purpose of defining an invention, it was the disclosure of the application that matters and that that the invention must described in the specification. The court held that:
It is the disclosures of the applications that count.  Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed.  It extends only to that which is disclosed.  While the meaning of terms, phrases, or diagrams in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all the limitations must appear in the specification.  The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification.  Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.

Lockwood v. American Airlines Inc., 107 F3d 1565, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
On pages 16-19 of the response received on June 10, 2022, Applicant pointed to sections of the specification that mention time points at 30 days after sowing, during the growing period, when 2-3 collar leaf are visible, when leaves are present, at heading, at grain filling, starting at day 7, starting at day 9-12, and starting from day 1 after transplanting.  None of these provide support for a time point “at least one day after sowing seeds”.  Applicant also points to pages 523, 102, 103, 126, 133, 142, 163, 165, 178, and 179 for providing support for the amendment (see page 8 of the response); however these pages do not correspond to the numbering in the originally filed specification, therefore, the Examiner was unable to find the referenced language.  The Examiner will append screen shots of the referenced pages to this Office Action to show that the material quoted in pages 16-19 of the response does not actually appear on the referenced pages.
Thus, the claims as amended comprise NEW MATTER.  In response to this rejection, Applicant is required to point to support for the claims using the page numbering of the originally filed specification or to cancel the new matter.

Indefiniteness
Claims 1, 18, 20, 37, 41, 45, 46, 48, 51, 52, 54, 55, and 61-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There are two new grounds of indefiniteness that were necessitated by amendment; one directed toward “growth parameter” and one directed to “of a cereal plant”.  Dependent claims are included in these rejections for failing to overcome the deficiencies of the parent claim. Applicant’s arguments in the response received on June 10, 2022, to rebut the indefiniteness rejection directed toward the meaning of “SLC35F1/F2/F6 domain” were fully considered but were not found to be persuasive.  
The claims have been amended to require “measuring a growth parameter in at least two time points, wherein a first time point of said at least two time points is at least one day after sowing seeds of the plant or transplanting the plant”.  The term “growth parameter” only appears in the specification one time; on page 88 in lines 19-20:

    PNG
    media_image1.png
    54
    645
    media_image1.png
    Greyscale

This sentence provides four examples of a “growth parameter”: leaf area, fiber length, rosette diameter, and plant fresh weight.  This does not provide a definition for a “growth parameter”.  Because the claims have been amended to require that a growth parameter will be measured one day after sowing or transplantation, this raises an issue of indefiniteness.  One day after sowing a seed there will not be any plant parts above the soil.  Seeds take more than one day to germinate.  It is unclear what parameter of a sowed seed would be considered a “growth parameter”.  Would this encompass measuring the seed diameter, seed weight, or some other physical characteristic of the seed?  The seed does not actually “grow” once it is sown, rather it converts its stored proteins, oils, and carbohydrates into energy for germination and sprouting.  For this reason, the metes and bounds of measuring a growth parameter one day after sowing are not clear.
Claim 1 reads on a genus of polypeptide sequences that share at least 83% global sequence identity to SEQ ID NO: 2005 that also comprise a “solute carrier family 35 member SLC35F1/F2/F6 domain as determined by InterProScan 5.11-51.0. with pre-configured method cut-offs”.  The Specification provides that SEQ ID NO: 2005 comprises the domain from amino acids 19-307 (pg. 531); however, it is unclear which of these residues are representative and required for the domain to be considered a “solute carrier family 35 member SLC35F1/F2/F6 domain”. Must all the amino acids be present? If not, which ones? Which residues allow for substitutions?
Furthermore, in the art, there are references to SLC35F1 (see, for example, Farenholtz et al. (2019) Cell and Tissue Research; Vol. 377; pp. 167-176)) and SLC35F2 (see, for example, Hadley et al. (2019) Computational and Structural Biotechnology Journal; Vol. 19; pp. 1123-1134; last entry in Table 1).  It is unclear if the instant claims require a domain that is specifically an SLC35F1/F2/F6 domain, or if an SLC35F1 domain or an SLC35F2 domain would satisfy this limitation. The metes and bounds are unclear for what is required for a protein to possess a “solute carrier family 35 member SLC35F1/F2/F6 domain”.
The incorporation of essential material in the specification by reference to a non-patent publication and then reliance on such in the claims is improper (such as to the InterProScan 5.11-51.0 software).  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(f).
Claims 65-67 each recite “wherein the polypeptide is of a cereal plant”.  It is unclear what is meant by being “of a cereal plant”.  Does this mean that the polypeptide is a naturally occurring protein that is endogenous to a cereal plant? Does this encompass fragments of proteins that are naturally occurring in cereal plants?  Does this encompass proteins that are endogenous to non-cereal plants or even endogenous to non-plants but are expressed in a transgenic cereal plant?  For claims 65-67 to be properly dependent they must provide a limitation that excludes a portion of the breadth covered by the parent claim, and it is unclear what is being excluded by the recitation “of a cereal plant”. The metes and bounds of this limitation that is added in claims 65-67 are unclear.
Applicant’s Arguments and Declaration
Applicant argues that the use of the InterProScan software which includes pre-configured method cut-offs results in a conclusive determination of presence or absence of a conserved domain of interest (Response 9). This is not persuasive, however, because InterProScan is not part of the US Patent literature, and the entities who make and distribute the software could edit the algorithm and/or cut-offs at any time, or the entities who make and distribute the sofware could choose to terminate the distribution of the software.  For this reason, this incorporation by reference does not provide a reliable definition for “solute carrier family 35 member SLC35F1/F2/F6”.
Applicant provides examples of PROSITE patterns CONFIRMation and PANTHER filtering (Response 10) and points to a Declaration provided by Dr. Ilia Zhidkov showing results from running the software (Response 11).
Zhidkov Declaration:
On June 10, 2022, the Applicant submitted a declaration under 37 CFR 1.132 by Dr. Zhidkov.  The declaration provides Dr. Zhidkov’s credentials, and shows how the InterProScan 5.11-51.0 software can be used to analyze amino acid sequences for known domains.  The Examiner agrees that Dr. Zhidkov has credentials that establish that she is an expert in the field of bioinformatics.  However, the demonstration/printouts showing how the software can be used does not overcome the rejection for indefiniteness.  
The rejection is not based upon whether or not the ordinary artisan would be capable of running the software, rather it is based upon the fact that the owner of the software can edit it or discontinue it (i.e. no longer allow it to be available as a download) at any time.  Page 531 of the specification states that the software is distributed with “pre-configured method cut-offs recommended by the member database experts” (Spec. p. 531, lines 15-16).  On page 532 the specification states that “Exact scoring thresholds for domain assignments are proprietary data” (Spec. p. 532, line 6).  For this reason, it is clear that one of skill in the art would not be able to recreate the algorithm if it were to be edited or changed or no longer available.
The issue at hand is that the recited domain does not have a clear art-accepted meaning in the absence of using the InterProScan software and essential material that is NOT part of the US Patent Literature is not allowed to be incorporated by reference; see MPEP § 608.01(p) subsection I (d).



Inadequate Written Description of Genus
Claims 1, 18, 20, 37, 41, 48, 51, 52, 54, and 61-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant’s arguments in the response received on June 10, 2022, have been fully considered but were not found to be persuasive.
The claims are broadly drawn to a method of increasing growth rate of a plant (claim 1 and 61), or of increasing growth rate of plot coverage and/or growth rate of rosette diameter of a plant (claim 51) comprising:
over-expressing within the plant a polypeptide comprising an amino acid sequence exhibiting at least 83% global sequence identity to SEQ ID NO: 2005 and comprising a solute carrier family 35 member SLC35F1/F2/F6 domain as determined by InterProScan 5.11-51.0 with pre-configued method cut-offs (claim 1) or a fragment of the amino acid sequence of amino acids 19-307 of SEQ ID NO: 2005 (claim 51) or a fragment of SEQ ID NOs: 2005, 2177, 2178, or 2179 (claim 61), as compared to a control plant of the same species under the same growth conditions, wherein said over-expressing is performed by transforming the plant with an exogenous polynucleotide encoding said polypeptide, and
selecting said plant over-expressing said polypeptide for an increased growth rate (claims 1 and 61) or for increased growth rate of plot coverage and/or increased growth rate of rosette diameter (claim 51), under non-stress conditions as compared to said control plant of the same species under non-stress conditions wherein the growth rate is determined by measuring a growth parameter in at least two time point wherein a first time point is at least one day after sowing seeds of the plant or transplanting the plant, thereby increasing the growth rate (claims 1 and 61) or increasing growth rate of plot coverage and/or growth rate of rosette diameter (claim 51) of the plant.
	Applicant describes an expression vector made from a modified pGI binary plasmid containing the At6669 promoter (SEQ ID NO: 25) and the GUS intron (pQYN 6669) that is used for expressing the polynucleotide sequences of the invention. (Spec. 17 and Fig 1-2).  Applicant describes transgenic plants exogenously expressing the polynucleotides of the invention when grown under normal conditions, osmotic stress conditions, or nitrogen-limiting conditions. (Id. and Fig 3).  Applicant describes exemplary sequences for genome editing at the genomic locus GRMZM2G069095. (Id. at 19 and Fig 14).  
Applicant describes the polynucleotide of SEQ ID NO: 63 which encodes the polypeptide of SEQ ID NO: 2005 from Zea mays and is referred to in the instant specification as LBY479. (Spec 428, Table 304). The polynucleotide of SEQ ID NO: 138 was used in an expression vector to over-express the protein of SEQ ID NO: 2005. (Id. at 493).  Using bioinformatics, the polypeptides of SEQ ID NOs: 2177, 2178, and 2179 (encoded by SEQ ID NOs: 303, 304, and 306) were identified as homologs of SEQ ID NO: 2005 from sorghum, switchgrass, and rice, respectively. (Id. at 470). Transgenic Arabidopsis plants were generated over-expressing the polypeptide of SEQ ID NO: 2005. (Id. at 496-7).  Plant growth rate was measured under normal, drought, and nitrogen deficient conditions in greenhouse assays. (Id. at 515-8). 
Plants over-expressing SEQ ID NO: 2005 encoded by a nucleic acid under the regulation of the At6669 promoter (LBY479) when grown in normal growth conditions were described as having an increase in dry weight, fresh weight, and leaf number. (Spec 519). Plants over-expressing SEQ ID NO: 2005 encoded by a nucleic acid under the regulation of the At6669 promoter (LBY479) when grown in normal growth conditions were described as having an increase in plot coverage, rosette area, and rosette diameter. (Id. at 523). Plants over-expressing SEQ ID NO: 2005 encoded by a nucleic acid under the regulation of the At6669 promoter (LBY479) when grown in normal growth conditions were described as having an increase in relative growth rate (RGR) of plot coverage and RGR of rosette diameter. (Id. at 526).  
	Applicant does not describe overexpression of any polypeptides with at least 83% identity to SEQ ID NO: 2005 other than the polypeptide of SEQ ID NO: 2005, itself.  Applicant does not describe any solute carrier family 35 member SLC35F1/F2/F6 domain other than amino acids 19-307 of SEQ ID NO: 2005. Applicant does not describe overexpression of any fragments of SEQ ID NO: 2005 or fragments of SEQ ID NOs: 2177-2179.
	Applicant fails to describe a representative number of polypeptides having at least 83% identity with SEQ ID NO: 2005 and comprising an SLC35F1/F2/F6 domain or polypeptides that are fragments of SEQ ID NOs: 2005, 2177, 2178, or 2179 that are capable of increasing growth rate (including growth rate of plot coverage or rosette diameter), when overexpressed in a plant.  Applicant only describes the polypeptide of SEQ ID NO: 2005 comprising the domain of amino acids 19-307 of SEQ ID NO: 2005. Furthermore, Applicant fails to describe structural features common to members of the claimed genus of polypeptides having at least 83% identity with SEQ ID NO: 2005 and comprising an SLC35F1/F2/F6 domain that are capable of increasing growth rate when overexpressed in a plant or the members of the claimed genus of polypeptides that are fragments of SEQ ID NOs: 2005, 2177, 2178, or 2179 that are capable of increasing growth rate when overexpressed in a plant.  Hence, Applicant fails to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for any given polypeptide to confer an increase in growth rate when overexpressed in a plant, it remains unclear what features identify a polypeptide capable of such activity.  Since the genus of polypeptides has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
	Polypeptides with at least 83% identity to SEQ ID NO: 2005 can have up to 57 amino acids substituted relative to SEQ ID NO: 2005, therefore the genus encompassed by this recitation includes 2057 molecules. The requirement that the polypeptide will comprise an SLC35F1/F2/F6 domain is indefinite, therefore, it does not provide a meaningful limitation to reduce this large number of species that fall within the claimed genus.  Polypeptides comprising fragments of SEQ ID NOs: 2005, 2177, 2178, or 2179 encompass thousands of molecules.  Many of these polypeptides would not confer an increase in growth rate when overexpressed in a plant, and the vast majority were not in the possession of Applicant at the time of filing. Applicant has only reduced to practice a single embodiment: that of transforming a plant with a transgene comprising the At6669 promoter operably linked to a nucleic acid encoding the polypeptide of SEQ ID NO: 2005. Accordingly, the specification fails to provide an adequate written description to support the genus of polypeptides with at least 83% identity to SEQ ID NO: 2005 and comprising an SLC35F1/F2/F6 domain or comprising a fragments of SEQ ID NOs: 2005, 2177, 2178, or 2179 that are capable of conferring an increase in growth rate when overexpressed in a plant as set forth in the claims.  (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).
	Applicant argues that the specification provides support for the genus being claimed and points to pages in the specification (Response pp. 12-13).  This is not persuasive, however, because the only embodiment that was actually reduced to practice was the overexpression of SEQ ID NO: 2005.  The sections that the Applicant points to are prophetic and set forth mix and match hypotheticals that any of thousands of sequences could confer any of multiple different effects/characteristics when expressed in a plant.
	Applicant argues that they have amended the claims to require a domain “as determined by InterProScan 5.11-51.0 with pre-configured method cut-offs” and this provides a meaningful limitation for the species that fall within the genus (Response pp. 13-14).  This is not persuasive, however, because, as was discussed above, the recitation of the software is an improper incorporation by reference and cannot be relied upon to provide the definition/description of the recited domain see MPEP § 608.01(p) subsection I (d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 20, 37, 41, 45, 46, 48, 51, 52, 54, 55, and 61-67 are rejected under 35 U.S.C. 103 as being unpatentable over Abad et al (US PGPub 20100017904; published 21 January 2010) in view of Duff et al (US PGPub 2009/0199308; published on Aug. 6, 2009) further in view of Arvidsson et al (New Phytologist (2011) Vol. 191; pp. 895-907) further in view of  Dhondt et al (The Plant Journal (2014) Vol. 80; pp. 172-184) and further in view of GenBank Accession Numbers NP_001132272.1 and NM_001138800.1 (published 22 April 2017). Applicant’s arguments in the response received on June 10, 2022, have been fully considered but were not found to be persuasive.
The claims are broadly drawn to a method of increasing growth rate of a plant (claim 1 and 61), or of increasing growth rate of plot coverage and/or growth rate of rosette diameter of a plant (claim 51) comprising:
over-expressing within the plant a polypeptide comprising an amino acid sequence exhibiting at least 83% global sequence identity to SEQ ID NO: 2005 and comprising a solute carrier family 35 member SLC35F1/F2/F6 domain as determined by InterProScan 5.11-51.0 with pre-configued method cut-offs (claim 1) or a fragment of the amino acid sequence of amino acids 19-307 of SEQ ID NO: 2005 (claim 51) or a fragment of SEQ ID NOs: 2005, 2177, 2178, or 2179 (claim 61), as compared to a control plant of the same species under the same growth conditions, wherein said over-expressing is performed by transforming the plant with an exogenous polynucleotide encoding said polypeptide, and
selecting said plant over-expressing said polypeptide for an increased growth rate (claims 1 and 61) or for increased growth rate of plot coverage and/or increased growth rate of rosette diameter (claim 51), under non-stress conditions as compared to said control plant of the same species under non-stress conditions wherein the growth rate is determined by measuring a growth parameter in at least two time point wherein a first time point is at least one day after sowing seeds of the plant or transplanting the plant, thereby increasing the growth rate (claims 1 and 61) or increasing growth rate of plot coverage and/or growth rate of rosette diameter (claim 51) of the plant.
Claims 18 and 52 require that the exogenous polynucleotide comprising a sequence selected from the group consisting of SEQ ID NOs: 138, 63, 303, 304, and 306.  It is noted that SEQ ID NO: 138 encodes SEQ ID NO: 2005.
Claims 20, 45, 46, and 55 require 100% identity to one of SEQ ID NOs: 2005, 2177, 2178, or 2179. Claims 37, 54, and 63 require 95% identity to SEQ ID NO: 2005.
Claim 1 requires that the claimed domain is “determined by InterProScan 5.11-51.0 with pre-configured method cut-offs”; however, this does not provide a clear limitation, as discussed above in the rejection under 35 USC 112B. The domain contained within the amino acid sequence taught by Abad necessarily would be identifiable by this recited software.
Definitions of terms:
“Growth rate” is defined as “the increase in plant organ/tissue size per time”. (Spec 24).
“Photosynthetic capacity” is defined as “a measure of the maximum rate at which leaves are able to fix carbon during photosynthesis”. (Id.).
“Plant vigor” is defined as “the amount (measured by weight) of tissue produced by the plant in a given time”. (Id.).
“Non-stress conditions” is defined as “the growth conditions that do not significantly go beyond the everyday climatic and other abiotic conditions that plants may encounter, and which allow optimal growth, metabolism, reproduction and/or viability of a plant at any stage in its life cycle”. (Id. at 26).
Abad discloses a method for manufacturing non-natural transgenic seed comprising screening plants that comprise a recombinant polynucleotide encoding SEQ ID NO: 7539 (Abad at claims 25-26) for an enhanced trait (increased yield) and selecting one or more plants that exhibit the trait (Id. at claim 34). SEQ ID NO: 7539 shares 100% identity with instant SEQ ID NO: 2005 (see alignment in office action mailed on Jan. 19, 2021, page 15). Additionally, Abad discloses a method for producing a corn plant comprising a hybrid corn seed comprising said recombinant polynucleotide and utilizing breeding practices with said plant to produce hybrid seed (Id. at claim 37). Of particular interest are plants with increased yield (Id. at abstract).  Abad clearly anticipates screening all of the transgenic plants, stating:
 Populations of transgenic seed and plants prepared in Examples 5 and 6 are screened to identify those transgenic events providing transgenic plant cells with a nucleus having recombinant DNA imparting an enhanced traits. Each population is screened for enhanced nitrogen use efficiency, increased yield, enhanced water use efficiency, enhanced tolerance to cold and heat, increased level of oil and protein in seed using assays described below. 

(Id. at ¶ 170). For the yield selection, plants are grown under “optimal production management practices” (Id. at ¶ 174). “Each of the transgenic corn plants and soybean plants with a nucleus of the invention prepared in Examples 5 and 6 are screened for yield enhancement. At least one event from each of the corn and soybean plants is selected as having at least between 3 and 5% increase in yield as compared to a control plant as having a nucleus of this invention.” (Id. at ¶ 175).  Particularly, hybrid yield is tested under “normal” field conditions (Id. at ¶ 115). Therefore, the yield selection is performed under non-stress conditions. 
Abad teaches that many agronomic traits can affect yield, including growth rate (Id. at ¶ 33). Abad teaches taking measurements of primary root length 11 days and 14 days after planting (Id. at ¶ 127).  Abad teaches taking measurements of rosette areas 8 days and 28 days after transplanting (Id. at ¶ 133). 
Abad teaches screening each of their test plants for plant growth and development by measuring the rosette radius, the silique length, the dry weight of harvested plant parts, and seeds (Id. at ¶¶ 142-5 and Table 12).  A fair reading of Abad would lead one of ordinary skill in the art to screen each and every transgenic plant line expressing one of the suggested proteins for each of the potential beneficial traits.  The screening suggested by Abad is not directed to only one trait rather it is a screen to discover the traits conferred by the sequences they taught.
Abad further teaches “Trait improvement includes, but is not limited to, yield increase, including increased yield under non-stress conditions” (Id. at ¶ 32). 
Abad further teaches that “increased yield” “is evidenced and measured in a number of ways, including test weight, seed number per plant, seed weight, seed number per unit area (i.e., seeds, or weight of seeds, per acre), bushels per acre, tons per acre, tons per acre, kilo per hectare” (Id. at ¶ 40).
The required features (increased growth rate, including growth rate of plot coverage and rosette diamter) necessarily flow from the plants overexpressing the sequence. Since Abad discloses transforming and overexpressing the same polypeptide as instantly claimed and selecting for increased yield under non-stress conditions, the same feature (increased growth rate) as claimed would necessarily be present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
Abad does not teach a method that requires measuring the growth rate of plot coverage or the growth rate of rosette diameter, and Abad does not teach calculating the growth rate after taking multiple measurements at different time points.
Abad does not teach the specific nucleic acid sequence to transform plants with that encodes SEQ ID NO: 7539.  
Abad does not teach the nucleic acid sequence of SEQ ID NO: 138.	
Both Dhondt and Arvidsson teach measuring growth parameters at multiple time points (Dhondt p. 177, Fig. 2a; Arvidsson p. 900, Fig. 4).  Dhondt specifically measures the predicted rosette area (PRA) and the relative growth rate (RGR) (Dhondt p. 177, legend for Fig. 2).  Dhondt teaches that Col-O seeds started germinating 2-3 days after stratification, and it would have been obvious for one of ordinary skill in the art to begin taking measurements on the first day the seeds had germinated which is at least one (more than one) day after sowing.
Regarding claims 18 and 52, SEQ ID NO: 7539 was known in the prior art as an “anthocyanin-related membrane protein 1”. GenBank Accession Number NP_001132272.1 provides the sequence listing of SEQ ID NO: 7539; names it as “anthocyanin-related membrane protein 1” and “GRMZM2G173684” (see Accession Listing). 
Furthermore, the nucleic acid sequence that encodes GenBank Accession Number NP_001132272.1 is provided as GenBank Accession No. NM_001138800.1. The Accession Listing teaches that the stop codon is at position 1374. The only differences between this Accession and instant SEQ ID NO: 138 are 3 mismatches (which appear to be sequencing errors, explained below) and 3 nucleotides following the stop codon: “tag” (instant) and “agc” (accession) (see alignment in the office action mailed on Jan. 19, 2021, pages 19-20). For the mismatches – at positions 1274, 1275, and 1281 – these appear to be sequencing errors/typos because if they were true, the residue that the nucleotides would encode would change. The Accession names GenBank Accession Number NP_001132272.1 as the encoded protein, and therefore, the alteration in the sequence appears to be a typographical error because it otherwise cannot encode this protein sequence. Additionally with regards to the final 3 nucleotides, given that the stop codon occurs before these nucleotides and absent any evidence to the criticality of these three nucleotides, instant SEQ ID NO: 138 is an obvious variant of the coding sequence provided. Rather, these appear to be artifacts from the cloning/sequencing process. 
It would have been obvious to one of ordinary skill in the art to utilize a nucleic acid sequence comprising a coding sequence known to encode SEQ ID NO: 7539, as provided by GenBank Accession Number NM_001138800.1. One would have been motivated to do so to produce transgenic plants that have improved traits as taught and suggested by Abad. In particular, one would have targeted SEQ ID NO: 7539 for overexpression with the known polynucleotide.  Given the teachings of Abad, one would have reasonably expected success in utilizing routine and conventional methods to transform a plant to overexpress SEQ ID NO: 7539 with a known nucleic acid sequence, GenBank Accession Number NM_001138800.1 or an obvious variant that has no substantial nucleic acid or encoded codon change, to produce transgenic plants. Abad teaches that the plants have improved characteristics, and thus, one would have reasonably expected the plants transformed with the known polynucleotide or an obvious variant thereof to provide improvements the same as or similar to those taught by Abad et al. Since methods for vector construction and plant transformation are routine in the art, it would have required no more than ordinary skill or routine experimentation to utilize the specific nucleic acid encoding SEQ ID NO: 7539 to produce transgenic plants. 
With regard to the specific traits that are being selected for, the current claims require selecting for an increased growth rate, (claims 1 and 61), increased growth rate of plot coverage, and/or growth rate of rosette diameter (claims 41 and 51).  It was standard practice in the art to screen populations of plants for multiple different traits; see, for example, Duff who teach multiple different parameters for evaluating plants (Duff pp. 59-60, Table 13), including by measuring relative growth rate (Duff p. 60, ¶ 149). At the time the instant application was filed, it would have been obvious to one of ordinary skill in the art to screen candidate plants by measuring their relative growth rates.
Although Abad did not reduce to practice a method in which their SEQ ID NO: 7539 (identical to instant SEQ ID NO: 2005) is expressed in a transgenic plant, they clearly suggested this by explicitly claiming a plant cell nucleus encoding SEQ ID NO: 7539 in claim 26.  They also clearly suggest the sequences of their invention can be expressed in multiple different species of plants, including corn, soybean, cotton, alfalfa, wheat, or rice (claim 32), and they also explicitly suggest using Arabidopsis plants as a model system for testing the effects of expressing their sequences (Abad ¶¶ 77-79 and 111).
Therefore, upon reading Abad one would have been motivated to make plants that overexpress SEQ ID NO: 7539 by introducing an exogenous polynucleotide that encodes the polypeptide.  One would have been motivated to measure multiple different aspects of the plants’ growth and development (i.e. rosette size and seed weight as in Table 12) or to screen the plants to identify plants with enhanced traits as suggested in Example 7.  The trait that is called out as being “of particular interest” is increased yield (Id. at abstract).
Given the success of Abad in generating multiple transgenic plants with improved traits via expression of multiple different proteins, one would have reasonably expected success in employing conventional selection criteria to the plants taught and fairly suggested by Abad that are grown under non-stress, optimal conditions. Measuring growth rate, including growth of rosettes, by taking measurements at different time points would have been obvious to one of ordinary skill in the art in light of the teachings of Dhondt, Arvidsson, and Duff which demonstrate that this type of screening was routine in the art at the time of filing.


Applicant’s Arguments
On page 19 of the response, Applicant argues that the combined cited art does not teach or suggest: 
over-expressing SEQ ID NO: 7539 of Abad or GenBank Accession No. NP_001132272.1 and selecting plants over-expressing same for an increased growth rate as compared to a control plant of the same species under non-stress conditions, wherein the growth rate is determined by measuring a growth parameter in at least two time points, wherein a first time point of said at least two time points is at least one day after sowing seeds of the plant or transplanting the plant, as claimed in the currently amended claimed invention.

Assuming that the underlined portions are the limitations that Applicant is asserting the prior art does not teach, this is not persuasive, because the Examiner has pointed out, above, where each of these limitations is taught in the prior art.

Conclusion

	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

APPENDIX

    PNG
    media_image2.png
    925
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    906
    600
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    892
    621
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    855
    613
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    917
    605
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    910
    600
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    903
    606
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    921
    614
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    880
    600
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    947
    609
    media_image11.png
    Greyscale